DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2020 has been entered.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 

Drawings
The drawings are objected to because the drawings are not in numerical order and Figs. 2 and 3 appear to be missing. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 66 and 67 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 49-68 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
The claimed invention is inoperative and lacks credible utility because it contradicts the laws of thermodynamics. There are numerous examples in the art of the attempts to produce more output energy than input energy. These attempts receive the name of “perpetual motion machines”. The claimed invention is a similar attempt to claim a device, which can be considered only as a “perpetual motion machine”, because the asserted utility of the claimed invention is an attempt to produce energy more than it uses.
The standard for determining whether the specification meets the enablement requirement requires that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims:
The claims are directed to an endless loop machine which uses the principles of buoyancy force and gravitational force to rotate a transmission belt indefinitely to produce infinite output energy. Such a machine would be in contradiction with the first law of thermodynamics and therefore cannot operate as claimed.
The nature of the invention:
The subject matter of the claims along with the specifications attempts to define what is known as a perpetual motion machine. This assessment is made on account of the following passages of text from the present application: 
•    “With the rotation, the gravitational potential energy and the buoyant potential energy inter-convert from one another persistently; the gravity force and the buoyant force repeatedly function in a cycle; and the extraction of gravitational field energy is in a cycle. In addition, the cycle of the extraction of gravitational field energy is indefinite; the gravity force and the buoyant force function indefinitely” (paragraph [0039]). 
•    “Gravitational field energy, when partially taken, it is thoroughly replenished through kinetic energy; gravitational field energy is able to constantly regenerate, and this process is able to repeat infinitely. From the magnanimity of the space in the universe, the transformation of gravitational field energy is 
 •    “Protected in the method requested in this claim, the device that obtains energy will be an inexhaustible energy source. This type of future-leading clean energy is free and unlimited” (paragraph [0042]).
In these passages, an infinite and endless cycle is implied. However, not all forces acting on the objects are considered. Therefore, the first law of thermodynamics is contradicted.
The level of one of ordinary skill:
The first law of thermodynamics, also known as Law of Conservation of Energy, states that energy can neither be created nor destroyed; energy can only be transferred or changed from one form to another. A way of expressing the first law of thermodynamics is that any change in the internal energy (∆E) of a system is given by the sum of the heat (q) that flows across its boundaries and the work (w) done on the system by the surroundings. This law says that there are two kinds of processes, heat and work, that can lead to a change in the internal energy of a system. Since both heat and work can be measured and quantified, this is the same as saying that any change in the energy of a system must result in a corresponding change in the energy of the surroundings outside the system. In other words, energy cannot be created or destroyed. If heat flows into a system or the surroundings do work on it, the internal energy increases and the sign of (q) and (w) are positive. Conversely, heat flow out of 
The level of predictability in the art and the amount of direction provided by the inventor:
The inventor suggests that an upper object falls due to gravity, while a lower object rises due to buoyancy. However, somehow the two objects are subjected to gravity force without buoyancy force in the falling step and then subjected to buoyancy force without gravity force in the rising step. It is not possible for the objects to "select" which force is applied to it. These two steps are then repeated in a cycle to produce unlimited power, even without an internal source applied to the two objects while they alternative the forces of gravity and buoyancy. The inventor is not considering other forces that act on the system, such as drag forces on the belt, frictional forces between the belt and pulley, gravitational forces that the lower object would experience while under water, buoyancy forces that the upper object would experience as it is moving towards the fluid, etc. The inventor’s assessment is that only a gravitational force is acting on the upper object and only a buoyancy force is acting on the lower object, therefore, the system is able to repeatedly move in an endless cycle.  
The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
Therefore, the alleged result of the present invention cannot be achieved through experimentation as contradicting the first law of thermodynamics (i.e. perpetual motion machines) is universally recognized by the scientific community, and constitutes a sufficient proof of the unworkability of the apparatus disclosed in the present application.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Claims 49-68 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 49-51, 63, and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20060272327 A1 to Souris et al. (as best understood by the Examiner). 
Regarding claim 49
Regarding claim 50, Souris et al. discloses a method comprising: objects (Fig. 1: 3) are set in liquid (5) or gas; installing shielding objects or devices (2): close cooperation between the said shielding object or device and the said object (object 3 is connected to belt 2); and disposing the shielding object or device below the said object to shield buoyancy (at top of system).
Regarding claim 51, Souris et al. discloses in fluid (Fig. 1: 5), at least one transmission mechanism (2) and an object (3) is set up; utilizing the method described in claim 50 to configure the shielding objects or devices for shielding buoyancy (at top of system); arranging the said shielding object or device on the said transmission mechanism or container for counteracting buoyancy [0007]; using the weight difference of the said object to push the said transmission mechanism to rotate and output energy [0021].
Regarding claim 63, Souris et al. discloses the upper and lower surfaces of said object are cyclically switchable (Fig. 1: 7).
Regarding claim 68, Souris et al. discloses (a) in a container (Fig. 1: 1), the transmission mechanism (2) is installed; (b) said object (3) is mounted on the said transmission mechanism; (c) said shielding object (2) is provided on the lower side of the transmission mechanism to have a dynamic seal fit with the said object for counteracting the upward fluid pressure applied on the said object [0007]; (d) causing the fluid to produce a downward pressure difference against a side of said object and an upward pressure difference on the other side of said object [0001]; (e) thereby causing the said transmission mechanism to be subjected to the opposite fluid pressure [0001]; 

Response to Arguments
Applicant’s arguments with respect to claims 29-48 have been considered but are moot because the claims have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VIET P NGUYEN/Primary Examiner, Art Unit 2832